                                                                       Case 8:20-ap-01011-TA             Doc 9 Filed 04/03/20 Entered 04/03/20 11:26:32                           Desc
                                                                                                          Main Document    Page 1 of 3


                                                                   1     William N. Lobel (CA Bar No. 93202)
                                                                         Ira D. Kharasch (CA Bar No. 109084)
                                                                   2     James K. T. Hunter (CA Bar No. 73369)
                                                                   3     Erin Gray (CA Bar No. 157658)
                                                                         PACHULSKI STANG ZIEHL & JONES LLP
                                                                   4     650 Town Center Drive, Suite 1500
                                                                         Costa Mesa, California 92626
                                                                   5     Telephone: (714) 384-4740
                                                                         Facsimile: (714) 384-4741
                                                                   6     E-mail: wlobel@pszjlaw.com
                                                                   7              ikharasch@pszjlaw.com
                                                                                  jhunter@pszjlaw.com
                                                                   8              egray@pszjlaw.com

                                                                   9     [Proposed] Attorneys for Debtor and Debtor-in-Possession,
                                                                         Bridgemark Corporation
                                                                  10
                                                                                                         UNITED STATES BANKRUPTCY COURT
                                                                  11
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                                                          CENTRAL DISTRICT OF CALIFORNIA
                                                                  12
                                                                                                                      SANTA ANA DIVISION
                                        LOS ANGELES, CALIFORNIA




                                                                  13
                                           ATTORNEYS AT LAW




                                                                  14    In re:                                                       Case No.: 8:20-bk-10143-TA
                                                                  15    BRIDGEMARK CORPORATION,1                                     Chapter 11
                                                                  16               Debtor and Debtor-in Possession.
                                                                  17

                                                                  18                                                                 Adv. Case No.: 8:20-ap-01011-TA
                                                                        BRIDGEMARK CORPORATION,
                                                                  19                                                                 NOTICE OF CHANGE OF STATUS
                                                                                                   Plaintiff,                        CONFERENCE HEARING DATE
                                                                  20
                                                                        vs.                                                          Old Date: April 30, 2020
                                                                  21                                                                 New Date: April 29, 2020
                                                                        PLACENTIA DEVELOPMENT COMPANY,                               Time: 10:00 a.m.
                                                                  22    LLC,                                                         Place: U.S. Bankruptcy Court
                                                                                                                                            411 W. Fourth St., Courtroom 5B
                                                                  23                               Defendant.                               Santa Ana, CA 92701
                                                                                                                                     Judge: Hon. Theodor C. Albert
                                                                  24

                                                                  25

                                                                  26

                                                                  27

                                                                  28     1
                                                                           The Debtor’s last four digits of its taxpayer identification number are (1669). The headquarters and service address for
                                                                         the above-captioned Debtor is 17671 Irvine Blvd., Suite 217, Tustin, CA 92780.

                                                                         DOCS_LA:328773.1 10804/002
                                                                       Case 8:20-ap-01011-TA          Doc 9 Filed 04/03/20 Entered 04/03/20 11:26:32          Desc
                                                                                                       Main Document    Page 2 of 3


                                                                   1             PLEASE TAKE NOTICE that the Court moved the Status Conference hearing date

                                                                   2     scheduled on April 30, 2020 to April 29, 2020, at 10:00 a.m., before the Honorable Theodor C.

                                                                   3     Albert, in Courtroom 5B, located at 411 W. Fourth Street, Santa Ana, California.

                                                                   4     Dated: April 3, 2020                        PACHULSKI STANG ZIEHL & JONES LLP
                                                                   5

                                                                   6                                                 /s/ James K.T. Hunter
                                                                                                                     James K.T. Hunter
                                                                   7
                                                                                                                     [Proposed] Attorneys for Plaintiff and
                                                                   8                                                 Debtor and Debtor-in-Possession,
                                                                   9                                                 Bridgemark Corporation

                                                                  10

                                                                  11
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12
                                        LOS ANGELES, CALIFORNIA




                                                                  13
                                           ATTORNEYS AT LAW




                                                                  14

                                                                  15

                                                                  16

                                                                  17

                                                                  18

                                                                  19

                                                                  20

                                                                  21

                                                                  22

                                                                  23

                                                                  24

                                                                  25

                                                                  26

                                                                  27

                                                                  28

                                                                                                                          2
                                                                         DOCS_LA:328773.1 10804/002
          Case 8:20-ap-01011-TA                   Doc 9 Filed 04/03/20 Entered 04/03/20 11:26:32                                    Desc
                                                   Main Document    Page 3 of 3



                                       PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
                      10100 Santa Monica Boulevard, 13th Floor, Los Angeles, California 90067

A true and correct copy of the foregoing document entitled (specify): NOTICE OF CHANGE OF STATUS
CONFERENCE HEARING DATE in support thereof will be served or was served (a) on the judge in chambers in
the form and manner required by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
April 3, 2020, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:

       Erin E Gray egray@pszjlaw.com
       James KT Hunter jhunter@pszjlaw.com
       Samuel M Kidder skidder@ktbslaw.com
       William N Lobel wlobel@pszjlaw.com,
        nlockwood@pszjlaw.com;jokeefe@pszjlaw.com;banavim@pszjlaw.com
       Robert J Pfister rpfister@ktbslaw.com
       United States Trustee (SA) ustpregion16.sa.ecf@usdoj.gov

                                                                                          Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) ___________, I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.


                                                                                          Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) ___________, I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.



                                                                                          Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 April 3, 2020                MARY DE LEON                                                    /s/ Mary de Leon
 Date                         Printed Name                                                    Signature




          This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                         F 9013-3.1.PROOF.SERVICE
DOCS_LA:328775.1 10804/002
